UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                )
DONYA WILLIAMS,                                 )
                                                )
                Plaintiff,                      )
                                                )
                v.                              )       No. 15-cv-1801 (KBJ)
                                                )
WASHINGTON D.C. EVICTION                        )
MARSHALS,                                       )
                                                )
                Defendant.                      )
                                                )


                                  MEMORANDUM OPINION

        On July 29, 2015, pro se Plaintiff Donya Williams (“Williams”) filed an action

in the Superior Court of the District of Columbia against the “Washington D.C.

Eviction Marshals” related to the allegedly harsh manner in which individual deputy

Marshals executed an eviction notice. (Compl., ECF No. 1-1, at 1–3.) 1 Williams

maintains that, on June 19, 2015, the deputy Marshals entered her apartment with guns

drawn, shone flashlights into the eyes of her 13 year-old daughter and frightened her,

and then forced Williams to come out of her bedroom and into the living room without

allowing her to don clothes. (Id. at 1–2.) Williams further asserts that the deputy

Marshals laughed at and taunted her, her daughter, and her male friend who was at the

apartment during the eviction, and that after the eviction, she could not locate certain

items of personal property. (Id. at 2–3.) Williams’s complaint regarding this

incident—which was removed to federal court on October 23, 2015 (Notice of


1
  Page numbers referenced herein refer to those that the Court’s electronic case filing system
automatically assigns.
Removal, ECF No. 1)—seeks $40,000 in damages from the “Washington D.C.

Eviction Marshals,” which the Court will construe as the United States Marshals

Service (“USMS” or “the Service”). 2

          Before this Court at present is the USMS’s motion to dismiss the complaint

(see ECF No. 8.), in which it argues that this Court has no jurisdiction over

Williams’s action because Williams did not file a claim with the Service prior to

bringing this lawsuit, and thus has failed to exhaust her administrative remedies

pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b)(1), 2675,

2679-80. In response, Williams asserts that she called USMS a number of times to

lodge a complaint, but that her communications were “ignored or deleted.” (Opp. to

Mot. to Dismiss (“Pl.’s Opp.”), ECF No. 10, at 2–3.)

          On September 30, 2016, this Court issued an order that GRANTED

Defendants’ motion to dismiss and DISMISSED this case without prejudice. The

instant Memorandum Opinion explains that the Court issued that order because there

is no dispute that Williams has yet to present her claim in writing to the Service, and

as a result, this Court lacks jurisdiction over Williams’s claims.


I.        BACKGROUND

          A.      Factual Background

          According to Williams’s complaint, on the morning of June 19, 2015, Williams

heard “a very loud banging on the front door” of her apartment located in the District

of Columbia’s southeast quadrant. Williams asserts that she was inside the apartment




2
     Defendant removed this case to federal court pursuant to 28 U.S.C. § 1442.



                                                     2
along with her thirteen-year old daughter and a third person (James), and that all of

them were confronted with “highly aggressive Marshals saying ‘freeze’” and pointing

guns at James. (Compl. at 1.) Williams further alleges that the deputy Marshals

forced James out of the apartment without a shirt or shoes, and that the deputy

Marshals then flashed a light in Williams’s daughter’s face and began questioning her

and “aggressively yelling at her to get in the hallway.” (Id. at 2.) While witnessing

“the camotion [sic]” from her bedroom, Williams claims that she “was scared[]” and

began looking for clothes to put on, but the deputy Marshals began yelling at her “to

come out now.” (Id.) Williams states that she was naked, and that two deputy

Marshals entered her bedroom and forced her out “without nothing” on. (Id.)

Williams alleges that she grabbed her daughter’s pants and a top “and was shoved out

into the hall w[h]ere 20+ men were standing and laughing.” (Id.) She also asserts

that her daughter “was crying” and “asking why are they doing this to us.” (Id.)

When Williams told the officers that “they [were] scaring [her] daughter,” a deputy

Marshal allegedly responded: “well I pay my bills you should to[o].” (Id.) And when

Williams asked about “a writ,” the deputy Marshal purportedly “said we have one see”

and held up a piece of paper, but not in a position where Williams could read it. (Id.)

      Williams claims that eventually the deputy Marshals allowed her daughter and

James back into the apartment to dress, “but the leader would not let [Williams] get

dressed.” (Id.) Instead, she maintains that “[h]e brought out [her] purse,” and left her

“with cheap flip flops, no bra, no underwear and a hole the size of grapefruit in the

front of [her] pants.” (Id. at 3.) The deputy Marshals then “put [Williams’s]

belongings out [on the street] a 1/2 block long[.]” Williams asserts that sometime




                                           3
after the eviction she noticed that certain items of her personal property were missing;

namely, gold earrings, Bluetooth headphones, and a Windows tablet. (Id.) In her

complaint, Williams demands $40,000 in damages. (Id. at 1.)

       B.      Procedural Background

       On July 28, 2015, Williams filed a hand-written complaint in the Superior Court

of the District of Columbia, Civil Division, against the “Washington DC Evictions

Marshals.” 3 The Service removed Williams’s complaint to federal court on October 23,

2015, and on November 24, 2015, the Service filed a motion to dismiss the complaint,

arguing that this Court lacks subject matter jurisdiction because Williams failed to

exhaust the administrative remedies that the FTCA requires. (See Def.’s Mem at 3–6.)

USMS attached to its motion a declaration from its General Counsel, who stated that he

had reviewed the Service’s files and had not located any written claim from Williams

relating to the June 19th eviction. Williams filed an opposition to the motion on

December 31, 2015; in it, she recounted the circumstances surrounding the eviction and

her efforts to call the Marshals office to file a complaint. (Pl.’s Opp. at 3–9.) Williams

also attached to her opposition a letter that her daughter drafted regarding her




3
  The government’s statements in this Court regarding the identity of the defendants—and, in
particular, whether the government perceives Williams to be proceeding against the individual deputy
Marshals who conducted the eviction, or USMS as an entity, or both—are muddled. (See, e.g., Notice
of Removal ¶ 5 (characterizing Williams’s claims as one “against Defendants the United States
Marshals, who are officers of the United States and who are sued in their official capacity for acts
under color of such office and on account of right, title, or authority claimed under an Act of
Congress[,]” but not attaching any Westfall Certification that would allow the United States to be
substituted as the named defendant); Mem. in Supp. of Def.’s Mot. to Dismiss (“Def.’s Mem.”), ECF
No. 8-1, at 3 (arguing that Williams has brought suit against the United States).) Because Williams did
not name any “Doe” defendants and completed only one summons, which was directed at the “D.C.
Eviction Marshals,” this Court will construe her complaint as being brought against the Service and not
the individual officers.



                                                   4
recollection of the events of June 19th and the impact those events have had on her.

(Id. at 10–13.)


II.    LEGAL STANDARD

       A.     Motions To Dismiss For Lack Of Subject Matter Jurisdiction Under
              Rule 12(b)(1)

       USMS contends that this Court has no subject matter jurisdiction to entertain

Williams’s claim against it, and thus that Williams’scomplaint must be dismissed

pursuant to Federal Rule of Civil Procedure 12(b)(1). (Def.’s Mem. at 3–6.) When the

court’s jurisdiction is challenged, the plaintiff bears the burden of establishing

jurisdiction by a preponderance of the evidence. See Lujan v. Defenders of Wildlife,

504 U.S. 555, 561 (1992); Halcomb v. Office of the Senate Sergeant-at-Arms of the

U.S. Senate, 209 F. Supp. 2d 175, 176 (D.D.C. 2002). Moreover, and importantly,

under Rule 12(b)(1), it is “‘presumed that a cause lies outside [the federal courts’]

limited jurisdiction,’ unless the plaintiff establishes by a preponderance of the

evidence that the Court possesses jurisdiction[.]” Muhammad v. FDIC, 751 F. Supp.

2d 114, 118 (D.D.C. 2010) (first alteration in original) (quoting Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).

       “[T]he court must scrutinize the plaintiff’s allegations more closely when

considering a motion to dismiss pursuant to Rule 12(b)(1) than it would under . . . Rule

12(b)(6).” Schmidt v. U.S. Capitol Police Bd., 826 F. Supp. 2d 59, 65 (D.D.C. 2011)

(citing Macharia v. United States, 334 F.3d 61, 64, 69 (D.C. Cir. 2003)). Still, the

court must accept as true all of the factual allegations in the complaint and draw all

reasonable inferences in favor of the plaintiff. Brown v. District of Columbia, 514 F.3d

1279, 1283 (D.C. Cir. 2008). However, it need not “accept inferences unsupported by


                                            5
the facts alleged or legal conclusions that are cast as factual allegations.” Rann v.

Chao, 154 F. Supp. 2d 61, 64 (D.D.C. 2001). And if the court finds that it lacks

subject matter jurisdiction, the matter ends there, because “the court [can] no more

rule in favor of [a party] than against it.” Simpkins v. District of Columbia Gov’t, 108

F.3d 366, 371 (D.C. Cir. 2007).

       B.     Standards For Pro Se Plaintiffs

       In applying the legal standards addressed above, this Court is mindful of the fact

that Williams is proceeding in this matter pro se. The pleadings of pro se parties are to

be “liberally construed,” and it is well established that a pro se complaint “must be held

to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (per curiam) (internal citations and quotation marks

omitted); see also Haines v. Kerner, 404 U.S. 519, 520-21 (1972). “This benefit is not,

however, a license to ignore the Federal Rules of Civil Procedure.” Sturdza v. United

Arab Emirates, 658 F. Supp. 2d 135, 137 (D.D.C. 2009) (citation omitted); see also

McNeil v. United States, 508 U.S. 106, 113 (1993). That means that even a pro se

plaintiff must plead facts that establish subject matter jurisdiction. See, e.g., Green v.

Stuyvesant, 505 F. Supp. 2d 176, 177 (D.D.C. 2007) (dismissing complaint where pro se

plaintiff failed to demonstrate subject matter jurisdiction).


III.   ANALYSIS

       As a component of a federal agency—the United States Department of Justice—

USMS enjoys sovereign immunity. See Lyle Hughes, 83 F. Supp. 3d 315, 321–22

(D.D.C. 2015) (dismissing tort claims against USMS on sovereign immunity grounds).

“[S]overeign immunity shields the Federal Government and its agencies from suit[,]”



                                             6
unless that immunity has been waived by statute. See FDIC v. Meyer, 510 U.S. 471,

475 (1994)) (citations omitted)). And the FTCA constitutes “a limited waiver of the

Government’s sovereign immunity,” pursuant to which “plaintiffs may sue the United

States in federal court for state-law torts committed by government employees within

the scope of their employment.” Harbury v. Hayden, 522 F.3d 413, 416 (D.C. Cir.

2008) (citing 28 U.S.C. §§ 1346(b), 2671-80)).

       In essence, Williams’s complaint claims abuse of process, infliction of

emotional distress, and conversion, all of which are state-law torts that are generally

cognizable under the FTCA. However, before filing suit against the United States for a

tort under the FTCA, a claimant must timely present a written claim to the relevant

agency, and thereby exhaust her administrative remedies. See 28 U.S.C. §2401(b) (“A

tort claim against the United States shall be forever barred unless it is presented in

writing to the appropriate Federal agency within two years after such claim accrues.”);

see also 28 U.S.C. § 2675(a) (prohibiting the institution of a tort claim against the

United States absent exhaustion of administrative remedies). “For purposes of the

provisions of [the FTCA], a claim shall be deemed to have been presented when a

Federal agency receives from a claimant, his duly authorized agent or legal

representative, an executed Standard Form 95 or other written notification of an

incident, accompanied by a claim for money damages in a sum certain[.]” 28 C.F.R.

§ 14.2. 4




4
  Standard Form 95 is available to the public on the Department of Justice’s website. See Standard
Form 95, Claim for Damage, Injury, or Death (available at
https://www.justice.gov/sites/default/files/civil/legacy/2011/11/01/SF-95.pdf).



                                                  7
       Here, the record is clear that Williams has not submitted to the Service

Standard Form 95 or any other written claim regarding the unfortunate events

surrounding her eviction. A search of records in the Office of General Counsel for the

U.S. Marshals Service did not “reveal any FTCA claim presented to the USMS by or

on behalf of Donya Williams.” (Decl. of Gerald M. Auerbach ¶ 5, ECF No. 8-2.)

What is more, Williams herself admits in her opposition brief that she has not made

any claim in writing to USMS, but instead attempted “to file a complaint with internal

affairs,” by making telephone calls to “the marshal’s office.” (Pl.’s Opp. at 2–3.) The

law of this Circuit is clear that Williams’s efforts on this front are insufficient because

“the FTCA presentment requirement requires that the statement describing the injury

be in writing.” Lacey v. United States, 74 F. Supp.2d 13, 17 (D.D.C. 1999) (emphasis

omitted) (citing GAF Corp. v. United States, 818 F.2d 901, 919 (D.C. Cir. 1987)); see

also GAF, 818 F.2d at 919 (holding that, to exhaust administrative remedies, an FTCA

claimant must “file (1) a written statement sufficiently describing the injury to enable

the agency to begin its own investigation, and (2) a sum-certain damages claim[]”).

And without having submitted such a writing to USMS, Williams cannot now

proceeding federal court because a federal court can only assert subject-matter

jurisdiction over an FTCA claim after the relevant federal agency has finally denied the

written claim or has failed “to make final disposition of a claim within six months

after it is filed.” See 28 U.S.C. § 2675(a); see also McNeil, 508 U.S. at 113 (affirming

dismissal of FTCA claim for lack of subject matter jurisdiction because “[t]he FTCA

bars claimants from bringing suit in federal court until they have exhausted their

administrative remedies”); Smalls v. Emmanuel, 840 F. Supp. 2d 23, 35 (D.D.C. 2012)




                                            8
(“Failure to comply with the administrative requirements of the FTCA deprives the

Court of jurisdiction to hear the case.”).

       In short, because Williams has not filed a written claim with USMS, this Court

cannot exercise jurisdiction over Williams’s complaint. See Simpkins, 108 F.3d at 371

(explaining that “the FTCA’s requirement of filing an administrative complaint with

the appropriate agency prior to instituting an action [i]s jurisdictional”); Abdurrahman

v. Engstrom, 168 Fed. Appx. 445, 445 (D.C. Cir. 2005) (per curiam) (affirming the

district court’s dismissal of unexhausted FTCA claim “for lack of subject matter

jurisdiction”); James v. United States, 48 F. Supp. 3d 58, 65 (D.D.C. 2014)

(concluding that “[t]his Court can only assert jurisdiction over [FTCA] claim after the

relevant federal agency has finally denied the claim”) (citing cases)).


IV.    CONCLUSION

       For the reasons stated above, this Court presently has no jurisdiction over the tort

claims that Williams presents in this action. Accordingly, as stated in the Order dated

September 30, 2016, USMS’s motion to dismiss has been GRANTED, and William’s

complaint has been DISMISSED without prejudice to her right to file suit again, if and

when she exhausts the required administrative process.



DATE: October 17, 2016                       Ketanji Brown Jackson
                                             KETANJI BROWN JACKSON
                                             United States District Judge




                                               9